        Case 1:19-cv-02997-JSR Document 33-1 Filed 06/21/19 Page 1 of 1




                                      March 30, 2017

Mr. Jonathan Silverman



                             RE: Employment

Dear Jonathan:

Payward, Inc. (the "Company") is pleased to confirm your new position of Managing Director,
Sales and Trading, with the Company.

As discussed, your base salary will be $150,000 per year, payable in accordance with the
Company's standard payroll practices.

As an employee, you will also receive health and other benefits from the Company, commensurate
with those extended to other, similarly situated, employees of the Company, and subject to the
terms and conditions of the applicable plans.

We also confirm your anticipated start date will be April 1, 2017, or such other date as may be
mutually agreed to.

In addition to the foregoing, and per our prior discussions, the Company expects to supplement
this letter, after further discussions with you, with additional terms to be mutually agreed to,
concerning potential equity compensation, potential bonus calculations and targets, and other
terms applicable to this position and to your business proposal.

We are excited to have you join the team.

Sincerely,

Payward, Inc.



By: ________________________

Jesse Powell, CEO




                                 EXHIBIT "A"
